Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 20, 2017

The Court of Appeals hereby passes the following order:

A17A1077. RUSSELL NATHANIEL JENNINGS v. THE STATE.

      In December 2015, Russell Jennings pled guilty to aggravated assault and
participation in criminal street gang activity, and the trial court imposed a 20-year
sentence, with the first 15 years to be served in prison, and the remainder to be served
on probation. In October 2016, Jennings filed a motion to modify his sentence. The
trial court denied the motion on October 5, 2016, and Jennings filed a notice of appeal
on November 9, 2016.1 We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the trial court order
sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Jennings’s notice of appeal is
untimely, as it was filed 35 days after entry of the trial court’s order. Consequently,
this appeal is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/20/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.


      1
         Jennings’s notice of appeal is dated October 26, 2016, but was not filed in
the trial court until November 9, 2016.